Title: To Alexander Hamilton from William S. Smith, 28 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Camp 12th. Regt. Septr. 28th. 1799.
          
          I have the honor to inform you that on the 26th. Capt. Bennet sent to the Regimental Rendezvous 1 Sergeant & six Privates & yeasterday Capt. Kirkland arrived with 36. recruits in good order—Enclosed are 18. attestations received last evening from Capt. Fondey—
          I have the honor to inform you that I have reconnoitred the Country, agreable to your wish, and cannot find any more eligiable Camp, than the one we occupy, the Inhabitants will not dispose of their wood in Gross, standing—there are several positions on the sound, which might be taken, where wood could be supplyed from long-Island at a cheap rate, provided a sloop was hired for the purpose—or if a possition should be found on Long-Island, eligiable, there is wood in abundance, & in the interior, of very little Value to the proprietors—lands have sold there within a very few Years, heavily wooded for six pence the acre—& permit me to observe that wherever our station for the Winter is to be, the agent of the War-Office, should loose no time, in making the necessary deposits, of fuel, before the season advances too far, when it will become impossible to make the deposits, by a water communication, & of course the expence to the public vastly encreased—
          I have the Honor to be, with great respect, Sir, Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt
          
        